DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 recites in part, “which can be configured to be anchored”. The phrase is repetitive and will be interpreted as “which is configured to be anchored”.
Claim 1, line 4-5 recite in part “the lateralmost aspects of a first laminae”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the lateralmost aspects of a first laminae” will be interpreted as “lateralmost aspects of a first laminae”.
Claim 1, line 6 recites in part, “which can be configured to be anchored”. The phrase is repetitive and will be interpreted as “which is configured to be anchored”.
Claim 1, line 7 recites in part “the lateralmost aspects of a second laminae”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the lateralmost aspects of a second laminae” will be interpreted as “lateralmost aspects of a second laminae”.
	Claim 1, line 8 recites in part “a first lateral mass anchors” and will be interpreted as “a first lateral mass anchor”.
Claim 1, line 9 recites in part “which can be placed on the lateral masses”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the lateral masses” will be interpreted as “a lateral mass”.
Claim 1, line 12 recites in part “and are configurable to changing” and will be interpreted as “and are configured to change”.
Claim 1, lines 13-14 recites in part “resulting in elevation of a spinolaminar arch”.  It is unclear whether “a spinolaminar arch” is referring to the spinolaminar arch of line 8 of claim 1, or if a new spinolaminar arch is being referenced.  For the purpose of examining the claim, “resulting in elevation of a spinolaminar arch” will be interpreted as “resulting in elevation of the spinolaminar arch”. 
Claim 1, line 14 recites in part “created by the laminotomies where the elevation resulting in” will be interpreted as “created by the laminotomies, wherein the elevation results in”.
Claim 1, line 15 recites in part “contained within the spinal canal; locks” and will be interpreted as “contained within the spinal canal, and locks”.
Claim 1, line 16 recites in part “said lateral mass laminar anchors and said anchors”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “said lateral mass laminar anchors and said anchors” will be interpreted as “said lateral mass anchors and said laminar anchors”.’
Claim 2, lines 1-2 recites in part “The system of Claim 1 where the further comprises” and will be interpreted as “The apparatus of claim 1, further comprising”. 
Claim 2, line 3 recites in part “the posterior surface of a lateral masses”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the posterior surface of a lateral masses” will be intpereted as “a posterior surface of the lateral mass”.
Claim 3, line 1-2 recites in part “(Currently Amended The device of Claim 2, where said plate-like component” and will be interpreted as “(Currently Amended) The apparatus of claim 2, wherein said plate-like component”. 
Claim 3, line 3-4 recite in part “against the lateral aspect of the lateral mass”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “against the lateral aspect of the lateral mass” will be interpreted as “against a lateralmost aspect of the lateral mass”.
Claim 4, lines 1-2 recite in part “The device in Claim 3, where said plate-like component” and will be interpreted as “The apparatus of claim 3, wherein said plate-like component”.
Claim 4, lines 3 recite in part “the dorsal surface of the device”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the dorsal surface of the device” will be interpreted as “a dorsal surface of the apparatus”. 
Claim 5, lines 1-2 recite in part “The system device of Claim 4 further comprising” and will be interpreted as “The apparatus of claim 4, further comprising”.
Claim 6, 1-2 recite in part “The device in Claim 5, is provided with a leading end” and will be interpreted as “The apparatus of claim 5, further comprising a leading end”.  Furthermore, it is unclear as to what part of the apparatus is provided with a leading end and a trailing end.
Claim 6, line 3 recites in part “coupled to a plate-like component of the device.”  It is unclear whether “a plate-like component” is referencing a new plate-like component, or the plate-like component disclosed in claim 2.  For the purpose of examining the claim, “a plate-like component will be interpreted as “the plate-like component”.
Claim 7, line 4 recites in part “grip around said target lamina”.  Furthermore, line 5 recites in part “the inferior edge of a target lamina”.  There is insufficient antecedent basis for this limitation in the claim.   
Claim 17 recites “which is provided with apertures on its lateral aspects which are configured to accommodate an axis disposed through these apertures as well as apertures in the sublaminar jaw that aperture then continuous with a channel which extends through the trailing end of the dorsal laminar jaw and is continuous with the channel provided to the trailing end of the sublaminar jaw”. It is unclear as to what is being claimed.
Claim 18 recites “The trailing end in Claim 14 of the screw in Claim 1 which is expanded and configured to interact with the trailing ends of the sublaminar and dorsal laminar jaws in a manner such that advancing the screw in Claim 1 through the apertures compels the jaws towards each other to form a substantially closed clamp around the target lamina.” It is unclear as to what is being claimed.
	Claim 19 recites “The dorsal laminar jaw in Claim 18 of the laminar anchor in Claim 1, the dorsal surface of which is provided with a housing unit which is configured to accept a sphere-like leading end of a coupling which couples the laminar anchor with the lateral mass anchor and a means of locking the leading end of the coupling element in place once the final position of a spinolaminar arch has been determined.” It is unclear as to what is being claimed.
It is noted that the status of the claims 8-16 and 20-27 appear to be withdrawn and are improper.  However, the claims have not been restricted.  For the purpose of examining the claims, claims 8-16 and 20-27 will be interpreted as being cancelled.  Furthermore, claims 16 and 17 depend from cancelled claim 14 and will now be interpreted as depending from claim 7 for the purpose of examination.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdou (U.S. Patent No.8,801,757 B2).
Regarding claim 1, Abdou discloses an apparatus to provide a surgical method for use for establishing a decompressive laminoplasty at one or more levels of the cervicothoracic spine comprising: a first nonintrusive laminar anchor (see annotated Figure 45 below) which is configured to be anchored nonintrusively on a lateralmost aspect of a laminae which has undergone laminotomy; a second nonintrusive laminar anchor (see central members 4510 in Figure 45) which is configured to be anchored nonintrusively on a lateral most aspect of a second laminae which has undergone laminotomy creating a spinolaminar arch;  a first lateral mass anchor and a second lateral mass anchor which can be placed on lateral masses which have been divided from the laminae bilaterally (see annotated Figure 45 below); at least two connecting elements (see elements 115 and 4515 in Figure 47) which couple each pair of laminar anchors and said lateral mass anchors in a rotatable, slidable manner and are configured to change the positions of the laminar anchors with respect to the lateral mass anchors resulting in elevation of the spinolaminar arch created by the laminotomies, wherein the elevation results in decompression of the neural elements contained within the spinal canal (see col.15, 114-25), and locks said lateral mass anchors and laminar anchors in position with respect to one another once the desired decompression has been achieved (see element 125 in Figure 47).
Regarding claim 2, Abdou further discloses a substantially flattened, plate-like component, which is configured to be placed against the posterior surface of a target lateral mass (see clip members 1805 in Figure 18).
Regarding claim 3, Abdou further discloses wherein the plate-like component is monolithic and continuous with a curved portion configured to be brought against the lateral aspect of the lateral mass (see clip members 1805 in Figure 18).
Regarding claim 4, Abdou further discloses wherein the plate-like component is provided with calibrations visible on a dorsal surface of the apparatus (see Figure 18).
Regarding claim 5, Abdou further discloses a tube-like cylindrical drill guide (see sheaths 1619 in Figure 16).
Regarding claim 6, Abdou further discloses wherein the tube-like cylindrical drill guide comprises a leading end and a trailing end, the leading end being slidably coupled to the plate- like component (see Figures 16 and 18).


    PNG
    media_image1.png
    566
    634
    media_image1.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gately (U.S. Publication No.2008/0103512).
Regarding claim 7, Gately discloses a laminar anchor (facet clamp 30) comprising a sublaminar jaw (first plate 32), a dorsal laminar jaw (opposing plate 34), wherein the sublaminar jaw and the dorsal laminar jaw are coupled by a transverse axis (see hinge 36 in Figure 3D), and a screw (adjustment screw 14) which is positioned to actuate the anchor such that rotation of the screw compels the jaws to approach each other and form a grip around a target lamina and in that way create a secure clamp against the inferior edge of the target lamina (see para.0020).

    PNG
    media_image2.png
    475
    451
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    319
    828
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed on 08/18/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the Applicant asserts that Abdou fails to disclose a first nonintrusive laminar anchor, a second nonintrusive laminar anchor, a first lateral mass anchor, and a second lateral mass anchor.  It is respectfully disagreed.
As shown in annotated Figure 45 below, Abdou discloses laminar anchors as pedicle screws, and lateral mass anchors as central members 4510.  Although pedicle screws are affixed to the pedicle portion of the vertebral bone, they may be considered nonintrusive.  Given its broadest reasonable interpretation, noninvasive may be defined as “not involving the making of a relatively large incision in the body” (https://www.collinsdictionary.com/dictionary/english/noninvasive).  With this respect, Abdou’s pedicle screws may be considered nonintrusive as they may inserted in small incisions in the body.   

    PNG
    media_image1.png
    566
    634
    media_image1.png
    Greyscale

For the reasons discussed above, claims 1-6 continue to stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdou (U.S. Patent No.8,801,757 B2).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773